DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 19 was previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the independent claim 17.
Claims 1-20 are currently pending in the present application. Claim 17 is currently amended; claims 1, 10, 15 and 18-20 are previously presented; claims 2-9, 11-13 and 16 are original; and claim 14 is withdrawn. The amendment dated March 26, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to the newly added claim limitations in claim 17 have been fully considered, and are persuasive.

Election/Restrictions
Claim 14 is allowable. The restriction requirement among Species I through Species V, as set forth in the Office action mailed on 08/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/10/2020 is withdrawn. Claim 14 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Huang (US 2015/0048348) discloses a color filter (Fig. 6) comprising: a substrate (52) comprising a plurality of pixel areas (the areas created by the sub-pixels 502, 503 and 504) and a light-shielding area (the area created by 561 and 551) which is disposed between adjacent pixels areas among the plurality of pixel areas; a color conversion layer (55) which color-converts incident light of an incident color and emits color-converted light toward the substrate ([0033]), the color conversion layer comprising: a first color conversion pattern (554) in a first pixel area (the area created by the sub-pixel 502) among the 
However, Huang and Kwon fail to disclose, in light of the specifications, “the partition wall extends from between the first color conversion pattern and the second color conversion pattern and away from the substrate”. The examiner further considered Cok (US 2007/0200492) and Newman (US 2007/0077349). However, the prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-9 are allowable by virtue of their dependence on claim 1.
Regarding claim 10, Huang discloses a display apparatus (Fig. 6) comprising: a display panel (51, 59, 50) comprising a plurality of pixels (500) from which incident light of an incident color is emitted ([0032]-[0033]); and a color filter (52, 55, 56) in which the incident light of the incident color emitted from the display panel is color-converted and from which color-converted light is emitted ([0033]), the color filter comprising: a first substrate (52) comprising a plurality of pixel areas (the areas created by the sub-pixels 502, 503 and 504) respectively corresponding to the plurality of pixels of the display panel and a light-shielding area (the area 
However, Huang and Kwon fail to disclose, in light of the specifications, “a second partition wall between the display panel from which the incident light of the incident color is emitted and the color filter, the second partition wall corresponding to the first partition wall which includes the light-scattering material”. The examiner further considered Cok and Newman. However, the prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.
Dependent claims 11-16 are allowable by virtue of their dependence on claim 10.
Regarding claim 17, Huang discloses a display apparatus (Fig. 6) comprising: a display panel (51, 59, 50) comprising: a plurality of pixels (500) from which incident light of an incident color is emitted ([0032]-[0033]); a first substrate (51) on which the plurality of pixels are arranged; and a color filter (52, 55, 56) in which the incident light of the incident color emitted 
However, Huang and Chen fail to disclose, in light of the specifications, “a light-shielding layer and the second partition wall between the thin-film encapsulation layer of the display panel and the color filter, wherein each of the first partition wall and the second partition wall are spaced apart from the light-shielding layer along a direction from the display panel to the color filter”. The examiner further considered Cok, Newman and the prior art of Bessho (US 
Dependent claims 18-20 are allowable by virtue of their dependence on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871